FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILLMAN ALEXANDER PORTILLO,                       No. 12-70667
a.k.a. William Alexander Portillo,
                                                  Agency No. A070-958-440
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Willman Alexander Portillo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. We have jurisdiction under 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Portillo’s motion to reopen

where he failed to show that his former counsel’s alleged ineffective assistance

prejudiced his case. See id. at 793-94 (prejudice results when counsel’s actions

may have affected the outcome of the proceedings).

      Portillo’s claim regarding the withdrawal of his request for voluntary

departure without his consent is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70667